                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8     SCOTT JOHNSON,                                      Case No. 19-cv-00260-VKD
                                                        Plaintiff,
                                   9
                                                                                             ORDER CONTINUING DEADLINE
                                                 v.                                          FOR DISMISSAL
                                  10

                                  11     ANTONIO J. GATTO, et al.,                           Re: Dkt. No. 22
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Based on plaintiff’s response to the Court’s October 16, 2019 Order to Show Cause, the

                                  15   Court continues the deadline for dismissal and related deadlines as follows:

                                  16          On or before December 27, 2019, a dismissal shall be filed pursuant to Fed. R. Civ. P.

                                  17   41(a)(1). Rule 41(a)(1) permits a plaintiff to voluntarily dismiss a case without a court order (i) by

                                  18   notice if the defendant has not filed an answer or motion for summary judgment, or (ii) by

                                  19   stipulation signed by all parties who have appeared. Because defendants answered the complaint

                                  20   (Dkt. No. 9), plaintiff may not voluntarily dismiss this case absent a stipulation also signed by

                                  21   defendant or an order from the Court.

                                  22          If a dismissal is not filed by the specified date, then the parties shall appear in Courtroom

                                  23   2, 5th Floor of the United States District Court, 280 South First Street, San Jose, California on

                                  24   January 7, 2020, 10:00 a.m. and show cause, if any, why the case should not be dismissed

                                  25   pursuant to Fed. R. Civ. P. 41(a). Additionally, the parties shall file a statement in response to this

                                  26   order no later than January 3, 2020 explaining why their settlement has not been completed.

                                  27          If a dismissal is filed as ordered, the Order to Show Cause hearing will be automatically

                                  28
                                   1   vacated and the parties need not file a statement in response to this Order.

                                   2          IT IS SO ORDERED.

                                   3   Dated: December 18, 2019

                                   4

                                   5
                                                                                                    VIRGINIA K. DEMARCHI
                                   6                                                                United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
